                                             Case 4:20-cv-03907-JST Document 48 Filed 01/25/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JESSE FINK,                                        Case No. 20-cv-03907-JST
                                                          Plaintiff,
                                   8
                                                                                              ORDER GRANTING MOTION TO
                                                    v.                                        DISMISS AND CONTINUING CASE
                                   9
                                                                                              MANAGEMENT CONFERENCE
                                  10       THE HANOVER INSURANCE GROUP,
                                           INC., et al.,                                      Re: ECF No. 19, 21
                                  11                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13             Plaintiff Jesse Fink filed this lawsuit against Defendants The Hanover Insurance Group,

                                  14   Inc. and Massachusetts Bay Insurance Company (“Defendants”) bringing claims for breach of

                                  15   contract, breach of the implied covenant of good faith and fair dealing, and declaratory judgment.

                                  16   Complaint (“Compl.”), ECF No. 1. Fink alleges that Defendants have refused to provide business

                                  17   interruption insurance under his Property Coverage, General Liability Premium, and Additional

                                  18   Coverage Premium policy. Id. ¶¶ 5, 9; see also Insurance Policy (“Policy”), ECF No. 20 at 6-

                                  19   160.1 Fink claims that he is entitled to coverage based on the state and county orders mandating

                                  20   the closure of his business due to the COVID-19 pandemic. Compl. ¶ 50. As set forth below, the

                                  21   Court finds that Fink is not entitled to coverage and will grant Defendants’ motion.2

                                  22             “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

                                  23   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

                                  24

                                  25   1
                                         Pursuant to both parties’ unopposed requests, the Court will take judicial notice of insurance
                                  26   policy that is the subject of the dispute, ECF No. 20; public health orders issued by the State of
                                       California and City and County of San Francisco related to business operations during the
                                  27   coronavirus pandemic, id.; and a number of orders and transcripts from other COVID-19
                                       insurance cases across the country, ECF Nos. 20, 22, 31, 34.
                                  28   2
                                           The parties do not dispute that the Court has jurisdiction under 28 U.S.C. §1332(d)(2).
                                           Case 4:20-cv-03907-JST Document 48 Filed 01/25/21 Page 2 of 5




                                   1   662, 678 (2009) (citation and internal quotation marks omitted). “[T]he tenet that a court must

                                   2   accept as true all of the allegations contained in a complaint is inapplicable to legal conclusions.”

                                   3   Id. “Dismissal under Rule 12(b)(6) is appropriate only where the complaint lacks a cognizable

                                   4   legal theory or sufficient facts to support a cognizable legal theory.” Mendiondo v. Centinela

                                   5   Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008) (citation omitted).

                                   6           In a California insurance case, like the present matter, the interpretation of an insurance

                                   7   policy is question of law for the court in which the court must “look first to the language of the

                                   8   contract in order to ascertain its plain meaning or the meaning a layperson would ordinarily attach

                                   9   to it.” Waller v. Truck Ins. Exch., Inc., 11 Cal. 4th 1, 18 (1995). “While insurance contracts have

                                  10   special features, they are still contracts to which the ordinary rules of contractual interpretation

                                  11   apply.” Bank of the W. v. Superior Court, 2 Cal. 4th 1254, 1264 (1992). “If contractual language

                                  12   is clear and explicit, it governs.” Id.
Northern District of California
 United States District Court




                                  13           A necessary predicate to each of Fink’s claims is a determination that he is entitled to

                                  14   insurance coverage under his policy. See Cassio Place, Inc. v. Great Am. Ins. Co., No. C-95-3254

                                  15   SI, 1996 WL 231034, at *2 (N.D. Cal. Apr. 30, 1996) (explaining that the success of the plaintiff’s

                                  16   causes of action for breach of contract and breach of the implied covenant of good faith and fair

                                  17   dealing depend entirely on a declaration of coverage). To answer this threshold question, the

                                  18   Court must examine Fink’s unique policy and evaluate the terms of the agreement. See Bank of

                                  19   the W., 2 Cal. 4th at 1264. Here, however, the relevant terms of Fink’s policy are effectively

                                  20   identical to those analyzed by the Court in a recent decision raising largely the same claims. See

                                  21   Mudpie, Inc. v. Travelers Cas. Ins. Co. of Am., No. 20-cv-03213-JST, 2020 WL 5525171 (N.D.

                                  22   Cal. Sept. 14, 2020). The Court there granted the defendant’s motion to dismiss, and the Court

                                  23   finds no reason to reach a contrary conclusion here.3

                                  24

                                  25   3
                                         The Court notes that several other courts, both inside and outside this district, have approved of
                                  26   its analysis. See Water Sports Kauai, Inc. v. Fireman’s Fund Ins. Co., No. 20-cv-03750-WHO,
                                       2020 WL 6562332 (N.D. Cal. Nov. 9, 2020); Robert W. Fountain, Inc. v. Citizens Ins. Co. of Am.,
                                  27   No. 20-cv-05441-CRB, 2020 WL 7247207 (N.D. Cal. Dec. 9, 2020); Long Affair Carpet & Rug,
                                       Inc. v. Liberty Mut. Ins. Co., No. SACV 20-01713-CJC, 2020 WL 6865774 (C.D. Cal. Nov. 12,
                                  28   2020); Michael Cetta, Inc. v. Admiral Indem. Co., No. 20 Civ. 4612 (JPC), 2020 WL 7321405
                                       (S.D.N.Y. Dec. 11, 2020).
                                                                                          2
                                           Case 4:20-cv-03907-JST Document 48 Filed 01/25/21 Page 3 of 5




                                   1          First, as in Mudpie, the Court concludes that Fink’s policy does not provide for business

                                   2   income coverage. Fink’s policy, like the policy in Mudpie, states that the insurer “will pay for the

                                   3   actual loss of Business Income you sustain due to the necessary ‘suspension’ of your ‘operations’

                                   4   during the ‘period of restoration.’ The ‘suspension’ must be caused by the direct physical loss of

                                   5   or damage to a described premises . . . .” Compl. ¶ 37; see also Mudpie, 2020 WL 5525171, at

                                   6   *3.4 The language in both the Fink and Mudpie policy explain that the “period of restoration”

                                   7   continues only until the property is “repaired, rebuilt, or replaced.” Policy, ECF No. 20 at 109;

                                   8   Mudpie, 2020 WL 5525171, at *4. Further, both the Fink and Mudpie policies define “Covered

                                   9   Causes of Loss” as “[r]isks of direct physical loss,” subject to exclusions and limitations. Compl.

                                  10   ¶ 42; Mudpie, 2020 WL 5525171, at *3. Finally, both policies contain a separate provision stating

                                  11   that the insurer “will not pay for loss or damage caused by or resulting from . . . loss of use or loss

                                  12   of market.” Policy, ECF No. 20 at 94; Mudpie, 2020 WL 5525171, at *6.
Northern District of California
 United States District Court




                                  13          In Mudpie, the Court held that the policyholder did not have a claim for business income

                                  14   coverage, resting its holding on three separate grounds. First, although it disagreed with the

                                  15   defendant’s argument that policy language requiring a “direct physical loss of” property required a

                                  16   “physical alteration” of the property or a “physical change,” the Court nonetheless found that the

                                  17   definition for the “period of restoration,” during which coverage is owed, suggested the “loss”

                                  18   must at least include something “to fix, replace, or even disinfect for Mudpie to regain occupancy

                                  19   of its property.” Mudpie, 2020 WL 5525171, at *4. Second, the Court determined that “direct

                                  20   physical loss of property” requires that “some outside physical force must have induced a

                                  21   detrimental change in the property’s capabilities.” Id. at *5. Third, the Court considered the

                                  22   separate “loss of use” provision and found that it “suggest[ed] that the ‘direct physical loss of . . .

                                  23   property’ clause was not intended to encompass a loss where property was rendered unusable

                                  24   without an intervening physical force.” Id. at *6. Fink has alleged no loss at his property which

                                  25   can be fixed, replaced, or disinfected. Like Mudpie, he does not allege that “the presence of

                                  26

                                  27   4
                                        Mudpie’s policy was identical except that it said that “‘suspension’ must be caused by direct
                                  28   physical loss of or damage to property at the described premises.” Mudpie, 2020 WL 5525171, at
                                       *3 (emphasis added).
                                                                                        3
                                           Case 4:20-cv-03907-JST Document 48 Filed 01/25/21 Page 4 of 5




                                   1   COVID-19 virus in [his business] created a physical loss.” See id.; ECF No. 30 at 7 (“Plaintiff has

                                   2   not pleaded that the virus was present or caused any damage.”); cf. Studio 417, Inc. v. Cincinnati

                                   3   Ins. Co., No. 20-cv-03127-SRB, 2020 WL 4692385, at *4 (describing plaintiff’s allegation that

                                   4   “COVID-19 allegedly attached to and deprived Plaintiffs of their property, making it ‘unsafe and

                                   5   unusable, resulting in direct physical loss to the premises and property’”). Nor has Fink pointed to

                                   6   any other outside, intervening physical force responsible for the loss of use of his property. Cf.

                                   7   TRAVCO Ins. Co. v. Ward, 715 F. Supp. 2d 699, 709 (E.D. Va. 2010), aff’d, 504 F. App’x 251

                                   8   (4th Cir. 2013) (finding direct physical loss where defendant’s home was “rendered uninhabitable

                                   9   by the toxic gases released by the Chinese Drywall”); Essex Ins. Co. v. BloomSouth Flooring

                                  10   Corp., 562 F.3d 399, 405 (1st Cir. 2009) (finding a colorable claim of physical injury to property

                                  11   from an “unwanted odor” that “permeated the building”); Motorists Mut. Ins. Co. v. Hardinger,

                                  12   131 F. App’x 823, 825-26 (3d Cir. 2005) (considering there to be a genuine issue of fact as to
Northern District of California
 United States District Court




                                  13   whether the bacteria contamination was a “direct physical loss”). Therefore, like Mudpie, he is

                                  14   not eligible for business income coverage.5

                                  15          Next, as in Mudpie, the Court concludes that Fink’s policy does not provide for civil

                                  16   authority coverage. The Fink and Mudpie policies both provide that when a Covered Cause of

                                  17   Loss damages a property other than the described premises, then civil authority coverage is

                                  18   available for certain losses incurred “caused by action of civil authority that prohibits access to the

                                  19   described premises due to direct physical loss or damage to property within one mile of the

                                  20   described premises.” Compl. ¶ 41; see also Mudpie, 2020 WL 5525171, at *6.6 The Court in

                                  21   Mudpie explained that this policy language required the plaintiff to “establish the ‘requisite causal

                                  22   link between damage to adjacent property and denial of access’ to its store.” 2020 WL 5525171,

                                  23

                                  24
                                       5
                                         Fink’s remaining argument is that because the policy “defines ‘property damage’ in an unrelated
                                       section to mean ‘[l]oss of use of tangible property that is not physically injured,’” the policy is
                                  25   therefore ambiguous and should be construed in his favor. See ECF No. 30 at 18. As explained,
                                       the Court does not interpret “direct physical loss of” to require “property damage,” so the potential
                                  26   ambiguity of this term does not change the above analysis. See also Mudpie, 2020 WL 5525171,
                                       at *6 n.8.
                                  27   6
                                         Mudpie’s policy breaks these concepts into two clauses and provides for coverage when the
                                  28   direct physical loss of or damage to properties is within 100 miles of the described premises, but
                                       the policy is the same in relevant part. See Mudpie, 2020 WL 5525171, at *6.
                                                                                          4
                                           Case 4:20-cv-03907-JST Document 48 Filed 01/25/21 Page 5 of 5




                                   1   at *7 (quoting Syufy Enters. v. Home Ins. Co. of Ind., No. 94-0756 FMS, 1995 WL 129229, at *2

                                   2   (N.D. Cal. Mar. 21, 1995)). Here, as there, Fink alleges that the government closure orders were

                                   3   “intended to mitigate the COVID-19 pandemic,” Compl. ¶ 96, and thus were “preventative.” In

                                   4   short, “the complaint does not establish the requisite causal link between prior property damage

                                   5   and the government’s closure order.” Mudpie, 2020 WL 5525171, at *7.

                                   6          Because the Court finds that Fink’s policy does not provide coverage for the reasons set

                                   7   forth above, the Court declines to consider Defendants’ remaining arguments. Each of Fink’s

                                   8   claims requires a finding that he is entitled to some form of coverage. See id. Because the Court

                                   9   has determined that he is not so entitled, Defendants’ motion to dismiss is granted.

                                  10                                            CONCLUSION

                                  11          Defendants’ motion to dismiss the complaint is granted without prejudice. Fink may file

                                  12   an amended complaint solely to correct the deficiencies identified in this order. An amended
Northern District of California
 United States District Court




                                  13   complaint is due 21 days from the date of this order. If no amended complaint is filed, the Court

                                  14   will dismiss the case with prejudice.

                                  15          The case management conference scheduled for January 26, 2021 is continued to March

                                  16   30, 2021 at 2:00 p.m. An updated case management statement is due March 23, 2021.

                                  17          IT IS SO ORDERED.

                                  18   Dated: January 25, 2021
                                                                                       ______________________________________
                                  19
                                                                                                     JON S. TIGAR
                                  20                                                           United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        5
